Case 1:21-cv-06412-RLY-TAB Document 5 Filed 04/13/21 Page 1 of 3 PageID #: 60


                                                                                       FILED
                               UNITED STATES JUDICIAL PANEL                           04/13/2021
                                            on
                                MULTIDISTRICT LITIGATION                         U.S. DISTRICT COURT
                                                                              SOUTHERN DISTRICT OF INDIANA
                                                                                 Roger A.G. Sharpe, Clerk

 IN RE: COOK MEDICAL, INC., IVC FILTERS
 MARKETING, SALES PRACTICES AND
 PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −138)



 On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
 the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
 U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 384 additional action(s)
 have been transferred to the Southern District of Indiana. With the consent of that court, all such
 actions have been assigned to the Honorable Richard L. Young.

 It appears that the action(s) on this conditional transfer order involve questions of fact that are
 common to the actions previously transferred to the Southern District of Indiana and assigned to
 Judge Young.

 Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
 Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
 Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
 consent of that court, assigned to the Honorable Richard L. Young.

 This order does not become effective until it is filed in the Office of the Clerk of the United States
 District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
 stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
 Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                        FOR THE PANEL:


             Apr 13, 2021
                                                        John W. Nichols
                                                        Clerk of the Panel
Case 1:21-cv-06412-RLY-TAB Document 5 Filed 04/13/21 Page 2 of 3 PageID #: 61




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND
  PRODUCTS LIABILITY LITIGATION                                             MDL No. 2570



                    SCHEDULE CTO−138 − TAG−ALONG ACTIONS



    DIST     DIV.      C.A.NO.      CASE CAPTION


  CALIFORNIA CENTRAL
                                                                       1:21-cv-6399-RLY-TAB
    CAC        5       21−00409     Steven J. Quiroz v. Cook Incorporated et al
    CAC        5       21−00484     Judy Magante v. Cook Incorporated 1:21-cv-6400-RLY-TAB
                                                                       et al
    CAC        8       21−00380     Ziad Gammoh v. Cook Incorporated 1:21-cv-6401-RLY-TAB
                                                                        et al

  CALIFORNIA NORTHERN

    CAN        3       20−09366     Davis v. Cook Group, Inc. et al      1:21-cv-6402-RLY-TAB

  CALIFORNIA SOUTHERN

    CAS        3       21−00403     Giddens v. Cook Incorporated et al 1:21-cv-6403-RLY-TAB

  FLORIDA MIDDLE

    FLM        2       21−00263     Stuller v. Cook Incorporated et al   1:21-cv-6404-RLY-TAB

  GEORGIA NORTHERN

    GAN        1       21−00857     Ginther v. Cook Incorporated et al 1:21-cv-6405-RLY-TAB

  HAWAII

     HI        1       21−00165     Davidson v. Cook Incorporated, et al.1:21-cv-6406-RLY-TAB

  ILLINOIS NORTHERN

    ILN        1       21−01459     Melendez v. Cook Incorporated et al 1:21-cv-6407-RLY-TAB

  MARYLAND
                                                                       1:21-cv-6408-RLY-TAB
    MD         1       21−00686     Redington v. Cook Incorporated et al

  MICHIGAN EASTERN
Case 1:21-cv-06412-RLY-TAB Document 5 Filed 04/13/21 Page 3 of 3 PageID #: 62

    MIE        2       21−10539     Lewis v. Cook Group Incorporated et1:21-cv-6409-RLY-TAB
                                                                        al

  MINNESOTA
                                                                       1:21-cv-6410-RLY-TAB
    MN         0       21−00702     Sarff v. Cook Incorporated et al

  MISSOURI EASTERN

    MOE        4       21−00322                                      1:21-cv-6411-RLY-TAB
                                    Lahai−Pumagoi et al v. Cook Incorporated et al

  NEVADA

     NV        2       21−00392     Phillips v. Cook Incorporated et al 1:21-cv-6412-RLY-TAB

  NEW JERSEY

     NJ        2       21−03560                              1:21-cv-6413-RLY-TAB
                                    JUNIOUS v. COOK INCORPORATED et al

  NEW YORK EASTERN

    NYE        2       21−01727     Leonardi v. Cook Incorporated et al 1:21-cv-6414-RLY-TAB

  OHIO NORTHERN

    OHN        1       21−00254     Huber v. Cook Group, Inc., et al   1:21-cv-6415-RLY-TAB

  OKLAHOMA WESTERN

    OKW        5       21−00208     Normand v. Cook Group Inc et al    1:21-cv-6416-RLY-TAB

  WASHINGTON WESTERN

   WAW         3       21−05161     Phillips v. Cook Group Incorporated1:21-cv-6417-RLY-TAB
                                                                        et al

  WISCONSIN EASTERN

    WIE        1       21−00386     Boyer v. Cook Medical LLC et al    1:21-cv-6418-RLY-TAB
